UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6798


ARKIM RIDDICK-BEY,

                Petitioner - Appellant
          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-hc-02271-FL)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arkim Riddick-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arkim Riddick-Bey, a state prisoner, seeks to appeal

the    district     court’s      order     denying     relief       on    his   28    U.S.C.

§ 2241 (2012) petition.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(A)           (2012).            A        certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner        satisfies      this       standard       by     demonstrating            that

reasonable       jurists       would      find    that    the       district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief        on   procedural         grounds,       the       prisoner       must

demonstrate       both    that      the    dispositive        procedural        ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Riddick-Bey          has    not     made      the      requisite         showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in   forma      pauperis,       and   dismiss      the     appeal.        We

dispense     with     oral      argument     because      the       facts       and    legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3